UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7044



JERRY DAVID REEDER,

                                           Petitioner - Appellant,

          versus

HARRY L. ALLSBROOK, JR.; FRANKLIN E. FREEMAN,
JR.,

                                          Respondents - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Greensboro. Paul Trevor Sharp, Magis-
trate Judge. (CA-94-218-2)


Submitted:   November 21, 1995            Decided:   March 26, 1996


Before HALL, NIEMEYER, and HAMILTON, Circuit Judges.

Affirmed as modified by unpublished per curiam opinion.


Jerry David Reeder, Appellant Pro Se. Richard Norwood League,
Clarence Joe DelForge III, OFFICE OF THE ATTORNEY GENERAL OF NORTH
CAROLINA, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Appellant seeks to appeal the magistrate judge's order dis-

missing his 28 U.S.C. § 2554 (1988) petition.*      We have reviewed

the record and find that Appellant has failed to exhaust his state

remedies. The principles of comity which underlie the exhaustion

requirement dictate that a state be presented with the opportunity

to review federal constitutional challenges whether or not the

state will choose to avail itself of that opportunity. See Preiser

v. Rodriguez, 411 U.S. 475 (1973). Accordingly, we agree with the

dismissal of Reeder v. Allsbrook, No. CA-94-218-2 (M.D.N.C. June
27, 1995), but modify to dismiss without prejudice so that Appel-

lant may properly exhaust his state remedies.

        Because Appellant has failed to demonstrate the requisite ex-
traordinary circumstances, we also deny his motion for appointment

of counsel.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before
the court and argument would not aid the decisional process.




                                                AFFIRMED AS MODIFIED




    *
      Both parties consented to the jurisdiction of the magistrate
judge under 28 U.S.C.A. § 636(c)(1) (West 1993).

                                   2